DETAILED ACTION
EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sharone Godesh on January 24, 2022.
The application has been amended as follows:

13.         A method of vortex milling in a vortex mill as defined in claim 1, for comminuting of a raw particulate material, said method comprises:
supply of a flow of compressed working fluid to the milling chamber, said flow being directed tangentially with respect to [[a]] said side wall of the milling chamber to create a vortex flow therein,
supplying the raw particulate material to the milling chamber through [[a]] said feeding tube and comminuting the raw particulate material in the milling chamber, 
discharging the comminuted material from the discharge collector, 
wherein said method further comprises arranging an additional fluid flow within the milling chamber wherein said additional fluid flow is adjacent with said lower and/or upper disc of the milling chamber and is directed radially from [[a]] said center towards [[a]] said side wall of the milling chamber.

14.         The method of claim 13 further comprising arranging of an additional fluid flow within the milling chamber wherein said said center of the milling chamber towards [[a]] said side wall of the milling chamber and is adjacent to upper and/or lower disc of milling chamber, wherein a flow rate of the additional flow does not exceed 16% of a flow rate of the working fluid tangentially supplied through said at least one nozzle.

It is noted that claim 14 has been amended to recite “[t]he method of claim 13 further comprising” to address an antecedent basis issue created by the deletion of the phrase “milling control process” in claim 13, from which claim 14 depends.
Response to Arguments
Applicant’s amendments and remarks dated October 12, 2021 with respect to the rejections under 35 USC 103 and 112 have been fully considered and are persuasive.  The rejections of the claims under 35 USC 103 and 112 have been withdrawn.
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13-14, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on January 8, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1, 3-4, and 13-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, the art of record (considered as a whole) neither anticipates nor renders obvious “additional flow is adjacent with at least one of said lower disc and upper disc of the milling chamber and is directed radially from a center of the milling chamber and towards the side wall thereof” in combination with the rest of the claimed limitations set forth in claim 1.
Beliavsky discloses a vortex mill as described in claim 1 and further discloses a comminuting control component i: “at least one of additional lower and additional upper disc. However, Beliavsky only discloses an additional flow is adjacent with the upper disc of the milling chamber and is directed radially inward to a center of the milling chamber, but not radially outward from the center of the milling chamber.
The prior art neither alone nor in combination anticipates nor renders obvious the claimed limitation/invention, and no motivation is found to modify the prior art to obtain the claimed invention. To modify the prior art to obtain the claimed invention to obtain an additional flow directed radially from a center of the milling chamber towards the sidewall would require hindsight since there is no motivation to construct the additional upper disc to include extra holes in the surface which would create an additional flow.
Claims 3 and 4 depend from claim 1 and are allowable for at least the reasons discussed above.
Claim 13 and 14 are directed to a process for using the vortex mill of claim 1, and are allowable for at least the reasons discussed above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722. The examiner can normally be reached M-F 930-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725